Citation Nr: 0833047	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lung disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1948 to December 1950.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in July 2007, at which time this matter was 
remanded for further development.  

In September 2007 the veteran submitted an audiogram, the 
purpose of which is unclear.  This matter is referred to the 
RO for clarification as to whether he is raising a claim of 
service connection for hearing loss.  Pursuant to 38 U.S.C.A. 
§ 7107(a) and 38 C.F.R. § 20.900(c), the Board has advanced 
the case on its docket.


FINDING OF FACT

A lung disability was not manifested in service, and a 
preponderance of the evidence is against a finding that the 
veteran's current lung disability (to include chronic 
obstructive pulmonary disease (COPD) is related to his active 
service.


CONCLUSION OF LAW

Service connection for a lung disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303, (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Via a November 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
VCAA notice was provided prior to the initial adjudication.  
While the veteran did not receive timely notice regarding 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies  
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration, 
and the veteran is not prejudiced by any timing defect as to 
such notice.

The veteran's service treatment records (STRs) are associated 
with his claims file.  His pertinent postservice treatment 
records have been secured.  He has not identified any 
pertinent records that remain outstanding.  Pursuant to the 
July 2007 remand, he was afforded an examination in June 
2008.  VA's duty to assist is met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The veteran's STRs are silent for complaints, findings, or 
treatment of a lung disability.  A chest X-ray in service was 
negative.  

Private treatment records associated with the claims file 
include a September 1997 consultation report which notes the 
veteran was seen and treated for coughing up blood.  It was 
noted that an August 1997 CT Scan revealed a 2 to 3 cm. left 
posterior basal mass that was consistent with a malignancy, 
pneumonia or rounded atelectasis.  A subsequent pathology 
report shows a diagnosis of left lung, lower lobe, fine 
needle aspiration: no malignant cells identified.  2000 to 
2001 records contain a notation that the veteran had no acute 
cardiopulmonary disease.  A May 2004 record shows a diagnosis 
of moderate COPD.

In a December 2004 statement, the veteran reported that in 
the military he had worked extensively with carbon-
tetrachloride; he stated that his duties included daily 
cleaning of aircraft with that chemical.  In July 2007, he 
submitted an article regarding the toxicity of that chemical.

On June 2008 VA examination, the veteran reported 
experiencing shortness of breath beginning about six to seven 
years prior.  He denied cough, expectoration, wheezing, upper 
respiratory infections, bronchitis, or pulmonary infections.  
A smoking history of 30 years was noted.  Physical 
examination revealed that he was in no apparent distress; his 
lungs were clear to auscultation; there were no wheezes or 
rhonchi.  Pulmonary function testing was within normal 
limits.  The impression was shortness of breath.  The 
examiner stated that such was more likely than not secondary 
to his COPD and his long smoking history, and was not due to 
exposure to carbon tetrachloride in service.

It is not in dispute that the veteran has a lung disability.  
However, there is no evidence that such disability was 
manifested in service.  Accordingly, service connection for a 
lung disability on the basis that such disability became 
manifest in service and persisted is not warranted.  

Furthermore, there is no competent (medical) evidence showing 
(or suggesting) that the veteran's current lung disability is 
related to (was incurred in or aggravated by) his service.  
The record does not include any such evidence.  The only 
competent (medical) evidence, that specifically addresses 
such matter, the June 2008 VA examination report, is against 
the veteran's claim.  Notably, a lengthy time interval 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought (here some 54 years) is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  Because the 
veteran is a layperson, his own belief that his lung 
disability is related to service is not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.
ORDER

Service connection for a lung disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


